DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 2, 4, 8, 13, 15, and 24 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Harada (US 2020/0044135 A1).
	Regarding claims 1, 2, 4, and 24, Harada discloses a method for producing a thermoelectric device comprising (See Figs. 9 and 10, [0057]-[0062]): 
providing a first substrate (30 closest to surface of 22 or combination of 30, 18 and 22) supporting a first n-type thermoelectric leg (362, n type [0055] in electrical communication with a first electrical contact (18) and a first p-type thermoelectric leg (361 in electrical communication with a second electrical contact; providing a second substrate (another one of 30) supporting a second n-type thermoelectric leg and a second p-type thermoelectric leg in electrical communication with a third electrical contact, the third electrical contact extending between the second n-type thermoelectric leg and the second p-type thermoelectric leg; and forming a thermoelectric couple by bringing the first n-type thermoelectric leg and first p-type thermoelectric leg into direct contact with, respectively, the second n-type thermoelectric leg and the second p-type thermoelectric leg (361 [0054]) wherein the n-type thermoelectric leg comprises n-type semiconducting particles dispersed in a first binder (solvent to form paste [0053]) or the p-type thermoelectric leg comprises p-type semiconducting particles dispersed in a second binder ([0053]).
Regarding claim 8, Harada discloses all of the claim limitations as set forth above.
In addition, Harada discloses wherein heat is applied to the thermoelectric legs upon contact of the first and second n-type thermoelectric legs and the first and second p-type thermoelectric legs ([0063]).
Regarding claim 13, Harada discloses all of the claim limitations as set forth above.
In addition, Harada discloses that the device is flexible ([0043], 30 is formed of resin and thus is also flexible [0083]).
Regarding claim 15, Harada discloses all of the claim limitations as set forth above.
In addition, Harada discloses the thermoelectric device comprises a plurality of electrically connected thermoelectric couples, the plurality of electrically connected thermoelectric couples being formed by bringing a plurality of the first n-type thermoelectric legs and a plurality of the first p-type thermoelectric legs into direct contact with, respectively, a plurality of the second n-type thermoelectric legs and a plurality of the second p-type thermoelectric legs (see Fig. 10, [0062], first and second filler, p and n-type respectively).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2-4, 6 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2020/0044135 A1) as applied to claims 1, 2, 4, 8, 13, 15, and 24  above and in further view of Xi (US 6,127,619).
Regarding claims 2, 3, 4, and 6, Harada discloses all of the claim limitations as set forth above.
	Harada does discloses the thermoelectric filler comprises particles mixed in a solvent to form a paste, but does not disclose the specifics ([0053]).
	Xi discloses that a n-type or p-type thermoelectric paste can be formed of semiconducting particles including Bi2Te3 and Bi2Se3, a solvent and in addition a polymer binder which is thermally cured (C7/L30-40 and C3/L47-C4/L27).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the thermoelectric paste of Harada by using the thermoelectric paste including the heat curable/thermosetting polymer binder of Xi because Xi discloses it is an appropriate thermoelectric paste to form an element through a molding process.
	The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).	
Regarding claim 14, Harada discloses all of the claim limitations as set forth above.
In addition, Harada discloses wherein at least one of the first and second substrates comprises an insulating layer (20 insulating substrate).
	Xi discloses that a substrate to incorporate with molded thermoelectric elements can include either insulated metals or resins (C3/L30-45).
	It would have been obvious to one of ordinary skill in the art at the time of filing to replace the insulating polymer substrate of modified Hara with the insulated metal substrate of Xi because Xi discloses that they are equivalent substrates and suited for placement of molded thermoelectric elements.
	With regards to “foil” the metal layer will necessarily be a foil to maintain flexibility.
Claims 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Harada (US 2020/0044135 A1) in view of Xi (US 6,127,619) as applied to claims 2-4, 6 and 14 above and in further view of Wright (US 2016/0172570 A1).
Regarding claims 5, 6, and 7, modified Harada discloses all of the claim limitations as set forth above.
However, Harada does not disclose that the p-type semiconductor particles comprise an alloy of bismuth, tellurium, antimony, and the second binder is a heat-cured/thermosetting epoxy.
	Xi discloses an organic binder and discloses the p-type semiconductor particles comprise an alloy of bismuth telluride.
	Wright discloses a thermoelectric paste wherein the p-type semiconductor particles comprise an alloy of bismuth, tellurium, antimony, and the second binder is a heat-cured/thermosetting epoxy (Abstract) and further discloses that these types of pastes have enhanced ZT and high particle loading and minimal shrinkage during curing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the p-type thermoelectric paste of modified Harada by using the paste as disclosed by Wright because Wright discloses these types of pastes have enhanced ZT and high particle loading and minimal shrinkage during curing.
Claims 1-4, 6, 8-11, 13-15, and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 6,127,619) in view of Harada (US 2020/0044135 A1) in view of Schuette (US 8,378,206 B2).
	Regarding claims 1-4, 8, 15 and 24, Xi discloses (See Fig. 3A-3G) providing a first substrate (See Fig. 3C, 11-13) supporting a first n-type thermoelectric leg (See Fig. 3E, 15) in electrical communication with a first electrical contact (12) and a first p-type thermoelectric leg (14) in electrical communication with a second electrical contact (second one of 12); wherein the n-type thermoelectric leg comprises n-type semiconducting particles dispersed in a first binder or the p-type thermoelectric leg comprises p-type semiconducting particles dispersed in a second binder (C3/L45-C4/L5). 
	However, Xi does not disclose providing a second substrate supporting a second n-type thermoelectric leg and a second p-type thermoelectric leg in electrical communication with a third electrical contact, the third electrical contact extending between the second n-type thermoelectric leg and the second p-type thermoelectric leg; and forming a thermoelectric couple by bringing the first n-type thermoelectric leg and first p-type thermoelectric leg into direct contact with, respectively, the second n-type thermoelectric leg and the second p-type thermoelectric leg.
	Harada discloses that separately formed insulating substrates which are filled with alternating thermoelectric paste segments can be attached through a lamination process (See Fig. 9, [0066]).
	Schuette discloses that stacked substrates with segmented p-type and n-type legs can allow for a larger optimal operational temperature range (C8/L34-45).
	Xi discloses in an additional embodiment that a second substrate can be provided which comprises conductive elements and a substrate (See Fig. 4A).
	Xi also discloses that a mold can be provided on a substrate with conductive elements and alternately filled with p and n-type segments (see Fig. 3E).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of forming a thermoelectric device of Xi by attaching a separately formed second substrate which comprises a bottom substrate with conductive elements and a mold alternately filled with p and n-type segments as disclosed by Xi in a lamination manner disclosed by Harada to achieve a larger optimal temperature range as disclosed by Schuette.
Regarding claim 6, modified Xi discloses all of the claim limitations as set forth above.
	In addition, Xi discloses that a n-type or p-type thermoelectric paste can be formed of semiconducting particles including Bi2Te3 and Bi2Se3, a solvent and in addition a polymer binder which is thermally cured (C7/L30-40 and C3/L47-C4/L27).
	Regarding claim 9, modified Xi discloses all of the claim limitations as set forth above.
	In addition, Xi discloses wherein at least one of the first p-type thermoelectric leg, the first n-type thermoelectric leg, the second p- type thermoelectric leg and the second n-type thermoelectric leg is formed by printing an ink onto the electrical contact associated with the thermoelectric leg (C4/L25-37, note that the thermoelectric paste has the same components as instantly claimed and thus broadly and reasonable is also considered an “ink” as instantly claimed).
Regarding claim 10, modified Xi discloses all of the claim limitations as set forth above.
In addition, Xi discloses a first patterned insulating structure (11) comprising apertures (apertures in 13) exposing the first and second electrical contacts is supported by the first substrate and wherein the ink is printed into the apertures (see Fig. 3E).
Regarding claim 11, modified Xi discloses all of the claim limitations as set forth above.
Note that modification of Xi resulted in the first and second substrate being  formed in the same way.
In addition, Xi discloses a second patterned insulating structure (will be similar to 11 shown in Fig. 3E but provided on top surface as shown in Fig. 4A) comprising apertures (apertures in 13) exposing the third electrical contacts is supported by the second substrate and wherein the ink is printed into the apertures (see Fig. 3E and Fig. 4A).
Regarding claims 13 and 14, modified Xi discloses all of the claim limitations as set forth above.
In addition, Xi discloses that the mold with apertures is formed of a resin (C3/L20-30) and the insulating substrates are also insulated metals (C3/L30-45), insulated metals will comprise a metal layer with an insulator, metal layer is a metal foil ,and the thermoelectric elements are made of the same material as instantly claimed.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the resin and insulated metal layers within the thermoelectric device of Xi to optimize flexibility.
	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 6,127,619) in view of Harada (US 2020/0044135 A1) in view of Schuette (US 8,378,206 B2) as applied to claims 1-4, 6, 8-11, 13-15, and 24 and in further view of Kim (US 2014/0216532 A1).
	Regarding claim 12, modified Xi discloses all of the claim limitations as set forth above.
Xi discloses a lamination procedure is used to connect substrates (C2/L24-30). Kim discloses that a lamination process can include an adhesive layer ([0036]) to form a structure comprising resin composites.
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the interface between first and second substrate by applying an adhesive layer before lamination because it will allow for better adhesion.
Claim 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xi (US 6,127,619) in view of Harada (US 2020/0044135 A1) in view of Schuette (US 8,378,206 B2) as applied to claims 1-4, 6, 8-11, 13-15, and 24 above and in further view of Wright (US 2016/0172570 A1).
Regarding claims 5, 6, and 7, modified Harada discloses all of the claim limitations as set forth above.
However, Xi disclose that the p-type semiconductor particles comprise an alloy of bismuth, tellurium, antimony, and the second binder is a heat-cured/thermosetting epoxy.
	Xi discloses an organic binder and discloses the p-type semiconductor particles comprise an alloy of bismuth telluride.
	Wright discloses a thermoelectric paste wherein the p-type semiconductor particles comprise an alloy of bismuth, tellurium, antimony, and the second binder is a heat-cured/thermosetting epoxy (Abstract) and further discloses that these types of pastes have enhanced ZT and high particle loading and minimal shrinkage during curing.
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the p-type thermoelectric paste of modified Xi by using the paste as disclosed by Wright because Wright discloses these types of pastes have enhanced ZT and high particle loading and minimal shrinkage during curing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726